Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 27, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
After working for the employer for approximately five months as a nurse, claimant was promoted to nursing supervisor. The director of health services testified that claimant was informed at the time of her promotion that part of her new responsibilities included wearing a beeper for a certain period of time. Although claimant denies that she was so informed, *977this presented a credibility question for the Unemployment Insurance Appeal Board to resolve (see, Matter of Baker [Hartnett], 147 AD2d 790, 791, appeal dismissed 74 NY2d 714; Matter of Padilla [Sephardic Home for the Aged — Roberts], 113 AD2d 997). The record reveals that in December 1990, when it was her turn to wear the beeper, claimant told the director that she could not because she had some personal problems. She did agree, however, to accept the beeper beginning in April 1991. When she was again approached in March 1991 regarding her upcoming assignment, claimant informed the director that she would never be able to fulfill the beeper requirement. As a result, claimant’s employment was terminated. Under the circumstances, there is substantial evidence in the record to support the Board’s decision that claimant’s refusal to perform a job requirement constituted misconduct, thus disqualifying her from receiving unemployment insurance benefits (see, Matter of Sabater [Hudacs] 184 AD2d 953; Matter of Utley [Levine], 51 AD2d 823). We have considered claimant’s other arguments and find them lacking in merit.
Mikoll, J. P., Yesawich Jr., Crew III, Mahoney and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.